C. A. 1st Cir. Certiorari denied.
The Chief Justice, Mr. Justice Harlan, and Mr. Justice Blackmun, for the reasons expressed in their separate opinions in Cain v. Kentucky, 397 U. S. 319 (1970), Walker v. Ohio, 398 U. S. 434 (1970) (The Chief Justice) ; Roth v. United States, 354 U. S. 476, 496 (1957), Jacobellis v. Ohio, 378 U. S. 184, 203 (1964), Memoirs v. Massachusetts, 383 U. S. 413, 455 (1966) (Mr. Justice Harlan); and Hoyt v. Minnesota, 399 U. S. 524 (1970) (Mr. Justice Blackmun), would grant certiorari and reverse the judgment below, and remand the case to the Court of Appeals for consideration of the other issues tendered by petitioners.
Mr. Justice Douglas took no part, in the consideration or decision of this petition.